Title: Notes on Council Proceedings, [March 1780?]
From: Jefferson, Thomas
To: 



[March 1780?]

What station of vessel during stay? Cherryton’s.
What relief shall be furnished and how? Let him state his wants.
What rules of intercourse with natives? Leave it on footing of my letter on officers.
What guard? The boat to continue.
Who correspond with them as Commissary of prisoners? Recommended to Colo. Innes to get Porterfeild to act pro hac vice—Capt. Barron.
What done with letters to Maryland and No. Carolina? Send by post or any earlier conveyance with copy of [Stalker’s?] letter.
Shall any thing be done to So. Carolina? Write by Savarit to Govr. of So. Carolina.
What notice be taken of the Captain’s not giving earlier notice? Desire him to assign his reasons for it.
Shall Robins’s receipt of prisoners be admitted? Shall not; but we will account for any which may hereafter appear.
Shall delay be affected and by what means? It will be proper.
What shall be said to [Colo. Ro]bbins for not communicating? Desire him to say why he has permitted it, and whether there has been intercourse?
What shall be done with letter to Commissary of prisoners N. York? Send it to Gl. Washington to be communicated by flag, and write the latter that we do not chuse to admit flags to come on small occasions and they must send answer through [. . . .]
Desire from board of war copy of their receipt for prisoners.
